{¶ 1} I respectfully dissent from the disposition of this case by the majority.
 {¶ 2} I would find that the appellant is not an insured under the liability portion of the business auto policy and, therefore, is not an insured under UM/UIM coverage which arises by operation of law.
 {¶ 3} The named insured listed on the Declarations page is "Tribune Company." In addition, the business auto policy contains the following definition of an "insured" under Section II — Liability coverage:
 {¶ 4} "Who Is An Insured
 {¶ 5} "The following are `insureds':
 {¶ 6} "a. You for any covered `auto'."3
 {¶ 7} The policy further states that the word "you" and "your" refer to the Named Insured shown in the Declarations. Thus, the word "you" refers to Tribune Corporation.
 {¶ 8} The trial court, in its Judgment Entry, held that the phrase "you for any covered auto" was not ambiguous and that, since appellant was not occupying a "covered auto" at the time of the accident, she was not entitled to UM/UIM coverage under the subject policy. Appellant, in her brief, now argues that she is an insured under the AMICO business auto policy pursuant to Scott-Pontzer, supra. because the phrase "you for any covered auto" contains the word "you" and, therefore, is ambiguous. In short, appellant argues that the same ambiguity that existed inScott-Pontzer exists in the policy in the case sub judice.
 {¶ 9} We find that the "you" in the liability portion of the subject policy is not ambiguous since a corporation can be liable for causing bodily injury or death. There is, therefore, no reason in the liability portion of the subject policy to expand the definition of "you" to include a corporation's employees.
 {¶ 10} Thus, if "you" does not include a corporations' employees, then appellant would not be an insured under the liability portion of the policy, and, therefore, not an insured for UM/UIM coverage which arises by operation of law. (See ORC Sec. 3937.18(A) — version relevant to the case sub judice).
3 The full definition of Who Is An Insured is included in the majority opinion.